Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the actuation arrangement” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6289670 (Charier).
Regarding claim 1-3, 7, Charier teaches a thrust reverser (Fig 1), comprising; a frame (frame comprising structures 8, 9); a reverser door pivotally coupled to the frame (reverser door 31 pivotally coupled to frame element 8; col 3 ll. 13-19); and a deployable fairing pivotally coupled to the frame (deployable fairing 16 pivotally coupled to frame element 9; col 2 ll. 49-51), wherein the deployable fairing is configured to move away from a central axis of the thrust reverser to provide clearance for the reverser door to rotate into a deployed position (Fig 1-6 shows the deployable fairing 16 pivoting outwardly away from a central axis 12 prior to the reverser door rotating into the deployed position in Fig 5; in the stowed position of Fig 1, 2 the deployable fairing 16 contacts an outer surface of the reverser door and would necessarily pivot to provide clearance for the reverser door to rotate); wherein the deployable fairing is configured to rotate about a hinge with respect to the frame to provide clearance for the reverser door to rotate into the deployed position, wherein a forward end of the deployable fairing is pivotally coupled to the frame with the hinge (fairing 16 rotates about a hinge at 17 with respect to the frame 9; hinge is at the upstream end of the fairing – see Fig 2-3), wherein the deployable fairing is rotatable between a first position and a second position independent from a rotational position of the reverser door (Fig 2-3; fairing is driven by actuator 21 separate/independent from the thrust reverser actuators 35, 36).
Regarding claim 8-11, 15, Charier teaches a method for deploying a thrust reverser (Fig 1-6), comprising: rotating a deployable fairing with respect to a frame (deployable fairing 16 pivotally coupled to frame element 9; col 2 ll. 49-51; frame comprising structures 8, 9); and rotating a first reverser door with respect to the frame (reverser door 31 pivotally coupled to frame element 8; col 3 ll. 13-19), wherein the deployable fairing is configured to move away from a central axis of the thrust reverser to provide clearance for the first reverser door to rotate into a deployed position (Fig 1-6 shows the deployable fairing 16 pivoting outwardly away from a central axis 12 prior to the reverser door rotating into the deployed position in Fig 5; in the stowed position of Fig 1, 2 the deployable fairing 16 contacts an outer surface of the reverser door and would necessarily pivot to provide clearance for the reverser door to rotate), rotating a second reverser door with respect to the frame (rotating second door 32; Fig 5), wherein the rotating the deployable fairing with respect to the frame comprises rotating the deployable fairing about a hinge disposed at a forward end of the deployable fairing (fairing 16 rotates about a hinge at 17 with respect to the frame 9; hinge is at the forward/upstream end of the fairing – see Fig 2-3), moving a linear actuator from a retracted position to an extended position, wherein the rotating the deployable fairing with respect to the frame is in response to the moving the linear actuator from the retracted position to the extended position (linear actuator 21 moves from retracted, Fig 4, to extended position, Fig 2, which rotates the deployable fairing 16), wherein the deployable fairing is rotatable between a first position and a second position independent from a rotational position of the reverser door (Fig 2-3; fairing is driven by actuator 21 separate/independent from the thrust reverser actuators 35, 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6289670 (Charier) in view of US 2002/0158146 (Lair).
Regarding claims 4-6, 11-14, Charier teaches a linear actuator (21), an actuator housing, and a moveable member extending from an actuator housing (annotated below), a second end of the linear actuator is pivotally coupled to the deployable fairing (second end of the actuator 21 is pivotally coupled, via other linkages, to the deployable fairing 16), wherein the deployable fairing is moveable between a first position and a second position in response to the linear actuator at least one of extending or retracting (first position Fig 2, second position Fig 4) but fails to teach a first end of the linear actuator is pivotally coupled to the frame and wherein the linear actuator comprises an actuator selected from the group consisting of a mechanical actuator, an electromechanical actuator, a pneumatic actuator, and a hydraulic actuator. However, Lair teaches that linear actuators may be pivotally coupled to a frame and may be pneumatic or hydraulic (para 53, 23; Fig 10; actuator 215 pivotally coupled to the frame at 217; actuator may be pneumatic or hydraulic). It would have been obvious to one of ordinary skill in the art at the time of filing to make a first end of the linear actuator pivotally coupled to the frame and wherein the linear actuator comprises an actuator selected from the group consisting of a mechanical actuator, an electromechanical actuator, a pneumatic actuator, and a hydraulic actuator in order to provide controlled pivoting, as taught by Lair. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making a first end of the linear actuator pivotally coupled to the frame and wherein the linear actuator comprises an actuator selected from the group consisting of a mechanical actuator, an electromechanical actuator, a pneumatic actuator, and a hydraulic actuator yields predictable results.

    PNG
    media_image1.png
    165
    313
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741